Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.  This is in response to application filed on 3/1/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2010/0090838), (hereinafter, Robinson). 

Regarding clam 1, Robinson disclose a disclose a method for delivering timely personalized information of vulnerable persons to authorities and/or caregivers (= registering patients and reuniting wandering patients found by emergency personnel, see [0044 and 0017-18]), the method comprising:
 receiving an identifier for a vulnerable person from a first remote device that has come within range of and detected a beacon of the vulnerable person (= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20]; and a scanner, from a volunteer, indicating presence of one registered alert tag, see [0033-34] and scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]);
 using the identifier to identify the vulnerable person (= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20 and 0042]);
 identifying a profile for the identified vulnerable person, wherein at least part of the profile has been provided by a second remote device 
(= care provider registers a patient/person and the person is associated with an alert tag ID number, see [0029 and 0021]);
 providing at least part of the identified profile to the first remote device that has come within range of and detected the beacon of the vulnerable person (= notifying volunteers and other entities about the lost patient, see [0024, 0027 and 0029]); and
 sending a notification to the second remote device when the first remote device has come within range of and detected the beacon of the vulnerable person (= database of care provider/patient information would be contacted so that the patient could be returned to the care provider, see [0044, 0033 and 0037]). 
 
Regarding claim 2, as mentioned in claim 1, Robinson discloses the method wherein the first remote device (= volunteer) is a remote device of a first responder, and the second remote device (= care provider) is a remote device of a caregiver of the vulnerable person (see, [0033-34 and 0029]). 

 Regarding claim 5, as mentioned in claim 1, Robinson discloses the method wherein the receiving, using, identifying, providing and sending steps are performed by a server (see, [0018]).  

 Regarding claim 6, as mentioned in claim 5, Robinson discloses the method, wherein the server uses the identifier to identify the vulnerable person by indexing the identifier into a vulnerable person database (see, [0020-21]). 

Regarding claim 7, as mentioned in claim 6, Robinson discloses the method, wherein the server identifying the profile for the identified vulnerable person by indexing into the vulnerable person database (see, [0020-21]). 

Regarding claim 8, as mentioned in claim 7, Robinson discloses the method, wherein the second remote device communicated with the server to provide at least part of the profile, wherein the server receives and enters the profile into the vulnerable person database (= care provider provides new information, see [0022-23]).
  
Regarding claim 9, Robinson discloses a method for delivering timely personalized information of vulnerable persons to authorities and/or caregivers (= registering patients and reuniting wandering patients found by emergency personnel, see [0044 and 0017-18]), the method comprising: 
receiving an identifier for a vulnerable person from a first remote device that has come within range of and detected a beacon of the vulnerable person (= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20 and 0042]; a scanner, from a volunteer, indicating presence of one registered alert tag, see [0033-34] and scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]);
(= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20]); 
identifying a profile for the identified vulnerable person, wherein at least part of the profile has been provided by a second remote device (= care provider registers a patient/person and the person is associated with an alert tag ID number, see [0029 and 0021]); 
32Atty. Docket No. 1476.1001101 providing at least part of the identified profile to the first remote device that has come within range of and detected the beacon of the vulnerable person (= notifying volunteers and other entities about the lost patient, see [0024, 0027 and 0029]);
 detecting that the beacon has crossed a predefined geofence (= if a child is provided with an RFID tag that has allowed a boundary defined for that child, then the network can detect if the child wanders outside the boundary, see [0043, 0033 and 0037]); and
 sending a notification to the second remote device when the beacon has crossed the predefined geofence (= alarm will activate if certain RFID tags ever leave a perimeter, see [0043]; if wandering patients or people are found, emergency personnel will have a way of contacting the care provider so that the patient can be reunited, see [0044]).
Regarding claim 10, as mentioned in claim 9, Robinson discloses the method wherein the notification to the second remote device includes location information of the beacon (see, [0033, 0037 and 0044]). 

Regarding claim 11, as mentioned in claim 9, Robinson discloses that the method further comprising receiving location information of the beacon, and transmitting the location information to a 9-1-1 dispatch center (see, [0036-37 and 0044]).

Regarding claim 12, as mentioned in claim 11, Robinson discloses that the method further comprising receiving an alert from the second remote device after sending the notification to the second remote device when the beacon has crossed the predefined geofence, the alert triggering the transmitting of the location information to a 9-1-1 dispatch center (see, [0036-37 and 0043-44]).

Regarding claim 13, Robinson discloses a method for delivering timely personalized information of vulnerable persons to authorities and/or caregivers (= registering patients and reuniting wandering patients found by emergency personnel, see [0044 and 0017-18]), the method comprising:
 receiving an identifier for a vulnerable person from each of a plurality of responder remote devices over time that have encountered the vulnerable person by coming within range of and detecting a registered beacon of the vulnerable person (= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20 and 0042]; and a scanner, from a volunteer, indicating presence of one registered alert tag, see [0033-34]; and scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]);
using the identifier to identify the vulnerable person on each encounter(= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20]); 
33Atty. Docket No. 1476.1001101 identifying a profile for the identified vulnerable person on each encounter, wherein at least part of the profile has been provided by a caregiver remote device (= care provider registers a patient/person and the person is associated with an alert tag ID number, see [0029 and 0021]); 
(= notifying volunteers and other entities about the lost patient, see [0024, 0027 and 0029]); and
 sending a history of the encounters to the caregiver remote device. (= scanner may simply record RFID alert tag numbers along with a time stamp, see [0039]; and if wandering patients or people are found, emergency personnel will have a way of contacting the care provider so that the patient can be reunited, see [0044]).

Regarding claim 14, as mentioned in claim 13, Robinson discloses the method, wherein the history of the encounters is sent upon receiving a request from the caregiver remote device (see, [0029 and 0039]). 

Regarding claim 15, as mentioned in claim 14, Robinson discloses the method, wherein the history of the encounters can be filtered to only send part of the encounters to the caregiver remote device (see, [0029 and 0039]).  

Regarding claim 16, Robinson discloses a non-transient computer readable medium storing instructions that when executed by one or more processors causes the one or more processors to:
 	allow each of a plurality of caregivers to register a corresponding vulnerable person, wherein registering each vulnerable person includes 
(= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20 and 0042]; and care provider registers a patient/person and the person is associated with an alert tag ID number, see [0029 and 0021]);
 receiving a unique identifier of a beacon carried or worn by the corresponding vulnerable person (= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20]; and a scanner, from a volunteer, indicating presence of one registered alert tag, see [0033-34] and scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]);
 	receiving a profile for the corresponding vulnerable person that identifies a vulnerability of the corresponding vulnerable person (= care provider registers a patient/person and the person is associated with an alert tag ID number, see [0029 and 0021]); 
(= database is created that provides variety of details about the person and their care provider, see [0021 and 0017-18]);
 34Atty. Docket No. 1476.1001101 receive an acquired identifier acquired by a remote device of a first responder that has come within range of and detected a beacon of a vulnerable person in the field during an encounter (= scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]);
match the acquired identifier received from the remote device of the first responder with a unique identifier of a registered vulnerable person
(= alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20]; and a scanner, from a volunteer, indicating presence of one registered alert tag, see [0033-34] and scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]), and sending at least part of the profile of the matched registered vulnerable person to the remote device of the first responder (= scanner can monitor and report any signals that appear to be from the missing person’s alert tag, see 0039]; and alert tag for a person includes some type of identifier and an RFID component that can be scanned, see [0019-20]); and
 send a notification to the caregiver associated with the vulnerable person during the encounter (= database of care provider/patient information would be contacted so that the patient could be returned to the care provider, see [0044, 0033 and 0037]). 
 
Regarding claim 17, as mentioned in claim 16, Robinson discloses the non-transient computer readable medium wherein the instructions further cause the one or more processors to facilitate communication between the remote device of the first responder and the caregiver associated with the vulnerable person (= communication between care provider and the organization; and communication between organization and volunteer, see [0022 and 0027]). 

Regarding claim 18, as mentioned in claim 17, Robinson discloses the non-transient computer readable medium wherein communication between the remote device of the first responder and the caregiver associated with the vulnerable person is established through a system that includes the one or more processors (= communication between care provider and the organization; and communication between organization and volunteer, see [0022 and 0027]).  

Regarding claim 19, as mentioned in claim 16, Robinson discloses the non-transient computer readable medium wherein the instructions cause the one or more processors to receive a notification from the caregiver 35Atty. Docket No. 1476.1001101 associated with the vulnerable person of a location of the vulnerable person to initiate the encounter with the vulnerable person (see, [0029]).  

 Regarding claim 20, as mentioned in claim 19, Robinson discloses the non-transient computer readable medium wherein the instructions cause the one or more processors to send the location in the notification from the caregiver associated with the vulnerable person to remote device of the first responder to initiate the encounter (see, [0029]). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in view of Danknick (US 2019/0208356), (hereinafter, Danknick).
				
Regarding claim 3, as mentioned in claim 1, Robinson further discloses the method wherein the beacon repeatedly transmits a beacon identifier signal, the first remote device receives the beacon identifier signal when the first remote device is within range of the beacon (= scanner monitors and reports any signals the appear to be from the missing person’s alert tag, see [0039 and 0020]).
	Robinson explicitly fails to disclose the transmission of beacon identifier using Bluetooth Low Energy (BLE).
	However, Danknick, which is an analogous art equivalently discloses  the transmission of beacon identifier using Bluetooth Low Energy (BLE) (see, [0019 and 0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Danknick with Robinson for the benefit of achieving a communication system that includes GPS location system. 

Regarding claim 4, as mentioned in claim 3, Robinson further discloses the method, wherein the first remote device transmits the identifier, wherein the identifier is based at least in part on the beacon identifier signal (see, [0039]). 

                                  CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.
Williams, SR. et al., (US 2010/0253521) teaches methods, systems and articles of manufacture for monitoring subjects within a facility.
       b.     Brown et al.,  (US 6,838,998) teaches multi-user global position tracking system and method.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is 571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.